Case: 16-10446   Document: 00513761024   Page: 1   Date Filed: 11/15/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit


                                No. 16-10446
                                                                      FILED
                                                             November 15, 2016
                              Summary Calendar
                                                                 Lyle W. Cayce
                                                                      Clerk
JILLIAN IZZIO, on Behalf of Themselves and all Others Similarly Situated,
HEATHER ZOELLER, on Behalf of Themselves and all Others Similarly
Situated,

             Plaintiffs - Appellees

JILLIAN BRANA,

             Plaintiff - Appellant

v.

CENTURY GOLF PARTNERS MANAGEMENT, L.P.,

             Defendant - Appellee

v.

ANTHONY METZGER,

             Movant - Appellant




                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:14-CV-3194
     Case: 16-10446      Document: 00513761024         Page: 2    Date Filed: 11/15/2016



                                      No. 16-10446
Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       This case is one of several filed against appellee Century Golf Partners
Management, L.P., (Century Golf), alleging violations of the Fair Labor
Standards Act (FLSA) and New York labor law at New York catering facilities
operated by Century Golf. In this case, plaintiffs’ counsel and Century Golf
asked the district court to certify an FLSA class and a state law class for
settlement purposes. The district court certified the classes and approved the
settlement. For the reasons set forth below, we VACATE the district court’s
class-certification order and REMAND for an appropriate analysis of the Rule
23(a) factors.
       Plaintiff-appellant Jillian Brana and movant-appellant Anthony
Metzger objected below and argue here (1) that the district court incorrectly
certified the classes and (2) that the district court abused its discretion by
approving the settlement. Because we agree that the district court did not
conduct the proper class-certification analysis, we do not reach appellants’
second argument.
       “We review a district court’s class certification decisions for abuse of
discretion.” Pederson v. La. State Univ., 213 F.3d 858, 866 (5th Cir. 2000).
“Rule 23 governs whether a proposed class falls within the limited exception to
‘the usual rule that litigation is conducted by and on behalf of the individual
named parties only.’” Ibe v. Jones, 836 F.3d 516, 528 (5th Cir. 2016) (quoting
Califano v. Yamasaki, 442 U.S. 682, 700–01 (1979)). Four prerequisites to
class certification “must be met by all classes: numerosity, commonality,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 16-10446     Document: 00513761024     Page: 3   Date Filed: 11/15/2016



                                  No. 16-10446
typicality, and adequacy of representation.” Id. at 14–15 (citing Fed. R. Civ. P.
23(a)). Because of the due process concerns inherent in class-certification
decisions, “the Supreme Court requires district courts to conduct a rigorous
analysis of Rule 23 prerequisites.” Unger v. Amedisys, Inc., 401 F.3d 316, 320
(5th Cir. 2005). It is not enough that both sides may have stipulated to
certification, because “the court is bound to conduct its own thorough rule 23(a)
inquiry.”   Stirman v. Exxon Corp., 280 F.3d 554, 563 n.7 (5th Cir. 2002)
(emphasis added).
      Appellants claim that class certification was improper because there are
serious questions as to whether the commonality factor is satisfied. They point
to the settling parties’ representation below that “the [four] catering facilities
changed their practices at different times in different ways at different
facilities during the class period by making changes to their contracts, menus
and customer documents . . . [and] sorting out the legal implications of each
language change might be challenging.”         They also highlight the settling
parties’ “admi[ssion]” that “an evaluation of the claims of the Settlement Class
members would require an analysis of change in fact or law . . . giv[ing] rise to
many different analyses which could prove difficult for a jury and might have
implications for a contested class certification motion.” Neither Century Golf
nor the settling plaintiffs offer any response to appellants’ argument on
commonality.
      In addition, appellants argue that class certification was improper
because the district court did not conduct an adequate analysis of the Rule
23(a) factors. At an oral hearing, the district court only said, “I’ll certify the
class for purposes of this – of this settlement.” They further emphasize that
the district court’s subsequent order stated conclusionally, “The settlement
classes are hereby satisfied.” In each instance, appellants contend, the district


                                        3
    Case: 16-10446     Document: 00513761024     Page: 4   Date Filed: 11/15/2016



                                  No. 16-10446
court conducted no analysis, much less a rigorous analysis, of the Rule 23(a)
factors in accordance with Fifth Circuit precedent.
      Having reviewed the record and the briefs, we agree with appellants.
Prior to certifying a class, the district court must conduct its own rigorous
analysis of the Rule 23(a) factors, especially when, as is true here, satisfaction
of those factors is seriously contested. See Stirman, 280 F.3d at 563 & n.7
(holding that the district court’s assertion that “no conflicts exist to preclude
certification” was “not a sufficiently ‘rigorous’ analysis” to demonstrate
satisfaction of the factors); compare Ibe, 836 F.3d at 530–33 (rigorous analysis
characterized district court’s reasoning). Because the district court did not
conduct the requisite rigorous analysis, we VACATE the district court’s class-
certification order and REMAND the case for appropriate Rule 23 findings.




                                        4